Citation Nr: 0201110	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  96-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for organic brain disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1975 to May 1977.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claims file is now under the 
jurisdiction of the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  The veteran did not suffer head trauma in service.  

2.  Organic brain disorder was not present during service.  

3.  The veteran did not suffer from organic brain disorder 
after service secondary to his service-connected knee 
disability.


CONCLUSION OF LAW

Service connection for organic brain disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

The veteran contends that he suffers from an organic brain 
disorder.  He attributes that disorder to head traumas he 
claims to have experienced in service and to head traumas he 
claims to have experienced after service as a result of falls 
precipitated by his service-connected knee disorders.  

During a hearing in June 1995, he testified that he initially 
injured his head during a roller skating accident in February 
1976 that also resulted in an injury to his right knee.  
According to the veteran's testimony, physicians at that time 
did not attend to his head injury, although they treated him 
for his knee injury.  The veteran further testified that he 
injured his head again later that year when his knees gave 
way.  According to the veteran's testimony, that injury 
resulted in a laceration above the left eye, for which he was 
treated through a military facility.  The veteran also 
testified that since his separation from service, his right 
knee had given out on several occasions and that he had 
consequently injured his head on occasion, although the 
veteran apparently indicated that he was not taken to the 
hospital on those occasions.  Finally, the veteran testified 
that since leaving the Marine Corps, he had experienced 
behavioral change, including difficulty in dealing with 
changes, and that he believed that his symptomatology was the 
result of the injuries he claims to have sustained in 
service.  

There is some medical evidence in the claims file to suggest 
that the veteran may, in fact, suffer from some form of 
organic brain disorder secondary to head trauma.  For 
instance, a report of hospitalization from March 1994 to June 
1994 reflects that the veteran reported a history at that 
time of injuring his head in service, while on patrol, and 
briefly losing consciousness.  A cranial computed tomography 
(CT) scan at the time of the 1994 hospitalization revealed 
mild frontal cerebral atrophy.  An Axis III diagnosis 
included mild diffuse cortical dysfunction secondary to a 
head injury.  Moreover, during a June 1995 VA neurological 
examination, an examining physician concluded that it was 
highly possible that the veteran had organic brain syndrome 
secondary to head traumas, although the examiner qualified 
this opinion by adding that a comprehensive evaluation would 
require that the physician obtain (1) reports of previous 
neuropsychological testing, (2) copies of CT scan reports, 
and (3) electroencephalogram testing.  

Evidence that the veteran suffers from an organic brain 
disorder is not uncontradicted.  Not only is the June 1995 VA 
examination report couched in equivocal terms, a May 1996 
report of an examination for diseases or injuries of the 
brain conducted by the same examiner who examined the veteran 
in June 1995 resulted in a conclusion that the veteran 
suffered from headaches likely related to stress.  A 
contemporaneous psychiatric examination by another examiner 
resulted in diagnoses of only dysthymic disorder and 
explosive personality disorder.  

The Board's decision, however, does not rest upon a 
determination as to whether the veteran, in fact, suffers 
from organic brain disorder.  The Board, instead, finds that 
the preponderance of the evidence is against a finding of 
head trauma in service.  The Board also finds that the 
preponderance of the evidence is against finding organic 
brain disorder, whether secondary to trauma or otherwise, to 
be present in service.  Thus, whether or not the veteran 
currently suffers from organic brain disorder, including 
organic brain disorder secondary to trauma, the Board finds 
that the veteran's disorder is unrelated to service.  

Service medical records do not document treatment for a head 
injury, other than a laceration over the left eye.  Although 
service medical records document an injury to the right knee 
in February 1976, those entries contain no reference to head 
trauma.  A July 1976 entry documents sutures for a cut over 
the left eye.  That entry does not contain any reference to a 
precipitating fall, to blunt trauma to the skull, or to a 
history of concussion or loss of consciousness.  There is no 
indication that the veteran was monitored at that time for 
any form of brain damage or that the event that precipitated 
the need for sutures consisted of trauma of a sort that 
raised concerns of possible neurologic injury.  The absence 
in service medical records of complaints, treatment, or 
diagnoses suggesting the presence of head trauma is one 
factor that weighs against finding that such trauma occurred 
in service.  

The veteran has suggested that his personality and/or 
behavior changed in service, presumably as evidence that he 
suffered organic brain damage in service.  Service medical 
records dated in January 1977, however, record a history of 
symptoms that included fighting, temper tantrums, trouble 
sleeping, nervousness, and headaches dating to childhood.  
The examining psychologist concluded at that time that there 
was no evidence of organic brain disease.  A March 1977 
separation examination resulted in a determination that the 
veteran was neurologically normal at the time of examination.  
This also weighs against a finding of head trauma or 
resulting organic brain disorder in service.

On VA examination in September and October 1978 in connection 
with the veteran's original claim for service connection, the 
veteran had no complaints relating to a head injury or 
residuals thereof, and there were no abnormalities of the 
head noted.  In a statement in support of a claim for 
increase in 1981, the veteran reported on his injury to both 
knees in service without making any mention of a head injury.  
On VA examination in July 1981, the veteran's only complaints 
were of pain and aching in his knees.  The diagnosis was 
bilateral knee strain.  Nothing abnormal about either knee 
was noted on x-ray.  On examination, there was no undue 
laxity of the ligaments of the knees.  In August 1983, the 
veteran was again given a VA examination.  As before, his 
only complaints involved pain in his knees, with complaints 
that his right knee occasionally gave way.  He did not report 
any falls or head trauma, and he claimed no limitations in 
ambulation.  His gait and posture were normal.  All ligaments 
were stable bilaterally.  In March 1985, the veteran 
underwent VA examination.  His only complaints had to do with 
pain in his right knee.  X-rays of the right knee were 
normal.  There was no varus or valgus instability, and 
anterior and posterior drawer sign was negative.  On VA 
hospitalization in December 1986 and January 1987, the 
veteran reported a history of blackouts in connection with 
treatment for alcohol and drug abuse.  He reported knee 
injuries when he fell on concrete in the service.  No 
diagnosis of organic brain disease or head trauma residuals 
was made.  On VA examination in August 1988, the veteran's 
complaints dealt with pain of the knees.  He reported that 
the right knee sometimes gave out, but he did not report any 
falls.  He mentioned no injury to the head in service.  The 
first mention of a head injury in service was made in 
connection with VA hospitalization for treatment of dysthymic 
disorder and alcohol and cocaine abuse from March to June 
1994.  The veteran reported that he injured his head in a 
fall while on patrol.  He reported that he was briefly 
unconscious.  A cranial CAT (computed axial tomography) scan 
showed mild frontal cerebral atrophy.  Among the veteran's 
discharge diagnoses was mild diffuse cortical dysfunction 
secondary to head injury.  In a March 1995 letter, the chief 
of the Neurology Section at the VA medical center where the 
veteran had been treated wrote a letter stating that the 
veteran suffered traumatic encephalopathy, manifested in part 
by an explosive personality disorder and chronic headaches. 

The veteran testified at a hearing in June 1995.  He reported 
on the roller skating accident, saying he landed on his knees 
on cement.  He said he believed he hit his head, but it was 
not examined.  He said that later, he was walking down a 
steep hill and his knees gave way, and he ended up hitting 
his head on a concrete road.  He said he was taken by 
military police (MP) to a hospital.  He said he remembered 
hitting his head and that the MPs were coming, and he "kind 
of" remembered being unconscious.  He said his glasses cut 
his left eyebrow when he fell.  He said that he had fallen 
and hit his head several times since leaving service when his 
right knee gave out, and that he had not been to the hospital 
because of those falls.

The veteran's contentions made in connection with his claim 
for service connection for organic brain disorder are not 
credible.  First, there is no evidence of the head injury in 
his service medical records, and the veteran himself made no 
mention of it in connection with his original claim for 
service connection or for many years following service.  The 
earliest report raising a possibility of head injury from 
falling appears in the hospitalization record associating 
blackouts with alcohol and substance abuse problems in 1986.  
Second, the veteran's reports about when his head injury 
occurred and the circumstances of it have varied over time.  
He has variously reported that it occurred when he fell while 
roller skating, that it occurred when he fell while on 
patrol, and that it occurred when he fell while walking down 
a steep hill.  He reported that he remembered the MPs coming, 
but that he remembered being unconscious at the time.  The 
inconsistency of the veteran's reports and the improbability 
of his having been unconscious yet aware of the approach or 
arrival of MPs weighs strongly against the credibility of any 
of the veterans' current assertions of head injury in 
connection with either his roller skating accident or his 
left eyebrow cut.  Weighing strongly, also, against the 
assertion of head injury on either occasion is that no 
mention of a head injury or unconsciousness was noted in the 
service medical records at the time.

Having considered the credibility and weight of this 
evidence, the Board finds the veteran's report of a head 
injury in service to be incredible.  The incredible report is 
heavily outweighed by the credible service medical records 
showing no injury in service and no organic brain disorder on 
separation.  The Board finds the preponderance of the 
evidence to be against the claim that the veteran had a head 
injury or organic brain disorder attributable thereto in 
military service.  As the Board has found incredible the 
veteran's assertions of head injury in service, those reports 
in the veteran's recent post-service treatment records 
associating organic brain disorder with the reported head 
injury in service are based upon inaccurate history.  "The 
Board is not required to accept doctors' opinions that are 
based upon the appellant's recitation of medical history.  
See e.g. Owens v. Brown, 7 Vet. App. 429 (1995) (Board not 
required to accept uncorroborated testimony of claimant as to 
dental treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events).  See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (rejecting medical opinion as "immaterial" where 
there was no indication that the physician reviewed 
claimant's SMRs or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses).  

The veteran has also argued that he has suffered head traumas 
as a result of falls he experienced after service, 
attributing such falls to his service-connected bilateral 
knee disability.  There is no medical evidence documenting 
such falls, and, although the veteran has reported that his 
right knee sometimes gives out, there is no medical evidence 
of instability or gait problems.  The veteran has stated that 
he fell and injured his head, but did not seek medical 
treatment.  It is incredible that the veteran would not seek 
treatment at the time for an injury to the head of sufficient 
severity to cause brain trauma.  In any event, even assuming 
that the veteran suffered head trauma from a fall or falls 
after service, there is absolutely no corroborating evidence 
that the reason for such falls was his service-connected knee 
disorders.  Indeed, there is evidence that the veteran 
reported experiencing blackouts in connection with alcohol 
and substance abuse treatment in 1986 and 1987.  There is 
absolutely no competent medical evidence that the veteran 
suffered head trauma after service because of his service-
connected knee disability.  Accordingly, the preponderance of 
the evidence is against finding residuals of a head injury to 
be related to the knee disability.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  This law eliminates the 
concept of a well-grounded claim and redefines VA's duty to 
provide notice and assistance.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  In this case, the RO, in April 2001, 
notified the veteran of the enactment of the new legislation.  
Thereafter, the RO, in June 2001, issued a supplemental 
statement of the case.  The RO, therefore, both notified the 
veteran of the new law and considered that law in connection 
with the issue at hand. 

Since the issuance of the June 2001 supplemental statement of 
the case, VA has promulgated regulations in furtherance of 
the statute.  66 Fed. Reg. 45620-32 (August 29, 2001).  The 
RO did not have the benefit of those regulations.  However, 
there is no prejudice to the veteran in the Board's 
consideration of them in the first instance, as they add 
nothing substantive beyond the duties outlined in the 
statute.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran has been notified in the statement of the case 
and the supplemental statements of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all pertinent evidence identified by the 
veteran.

During a hearing in June 1995, the veteran, who indicated 
that he received treatment for a head injury through a 
military facility in Okinawa, requested that VA make an 
additional request for service medical records documenting 
treatment received in 1976.  However, the service medical 
records before the Board contain records of treatment for 
1976.  Further, the service medical records document the 
treatment received by the veteran in connection with his fall 
early in 1976 and the laceration over the left eye received 
later that year.  It appears, therefore, that all records of 
treatment in service identified by the veteran have been 
obtained.  No further inquiry in this respect is warranted.  

Also, in a May 1994 statement, the veteran requested that VA 
obtain copies of a CT scan report associated with inpatient 
treatment the veteran was receiving at the time.  The RO 
obtained a report of the veteran's VA hospitalization from 
March to June 1994.  That report confirms that the veteran 
underwent a CT scan.  Although a copy of a report of that CT 
scan does not appear to be a part of the claims file, the 
discharge report sets forth the results of that CT scan.  The 
discharge report, therefore, contains the information that 
otherwise would be available through the report of the CT 
scan.  Furthermore, the Board's analysis does not turn upon 
whether the veteran, in fact suffers from post-traumatic 
organic brain disorder.  The Board accepts, for purposes of 
analysis, that the veteran may suffer from an organic brain 
disorder of traumatic origin.  Therefore, the information 
that might be contained in a CT scan report is not pertinent 
to the Board's resolution of the veteran's claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The veteran was 
afforded VA examinations in June 1995 and in May 1996.  After 
an examiner, in June 1995, opined that that it was highly 
possible that the veteran had organic brain disorder 
secondary to head traumas, the veteran was scheduled for 
examinations in May 1996.  Although the May 1996 examinations 
do not identify the presence of an organic brain disorder, 
there is some question as to whether the claims file was 
available at the time of examination.  The veteran was again 
scheduled for an examination in May 1997.  However, the 
veteran failed to report for that examination.  Further 
examination, therefore, is not warranted.  See 38 C.F.R. 
§ 3.655.  Furthermore, because, as stated above, the Board's 
analysis does not hinge upon a determination as to whether 
the veteran, in fact, suffers from post-traumatic organic 
brain syndrome, further examination to ascertain whether this 
is actually the case would add nothing of value.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.



ORDER

Entitlement to service connection for organic brain disorder 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

